CITIES: ANNEXATION: Time conditions in orderly annexation agreements do not bind
determinations of Municipal Board or preclude annexation by ordinance pursuant to Minn.
Stat. § 414.033. subd. 2a (1992). Minn. Stat. §§ 414.0325, 414.033.

484a-l
(Cr. Rel". 59a-l, 484e-l, 484f)

March 1, 1993

Terrance A. Mern`tt
Executive Director
Municipal Board

475 McColl Building

366 Jackson Street

St. Paul. MN 55101-1925

Dear Mr. Merritt:

In your letter to our office you set forth substantially the following:
FACTS

The legislature in 1992 amended Minn. Stat. § 414.033 (1990) which deals with
annexation by ordinance to add a subdivision 2a which provides:

Subd. 22.. MUNICIPALITY MAY ANNEX. Notwithstaiidiiig the
abutting requirement of subdivision l, if land is owned by a municipality
or if all of the landowners petition for annexation, and the land is within
an existing orderly annexation area as provided by section 414.0325. then
the municipality may declare the land annexed.

S;oe Minn. Laws 1992 ch. 556, § 6.

The Minnesota Municipal Board has on tile numerous joint resolutions _for
orderly annexation previously submitted pursuant to Minn. Stat. §414.0325 Wthh

contain designated time frames for annexation of portions of the orderly annexation
areas.

You then ask substantially the following:

QUESTION ONE

Is the Municipal Board bound l)y the time frames set out in such orderly
annexation resolutions?

Terrance A. Merritt
Page 2

OPINION
We answer your question in the negative With the exception of orderly annexation
agreementsl incorporating specific statutory procedures which would apply in absence of such
an agreement. the Board may, in proper circumstances, deny an annexation which is contrary
to some provision of the agreement. but is not required to do so.
Minn. Stat. § 414.0325. subd. 1 (1992), provides in part:

One or more townships and one or more municipalities by joint resolution, may
designate an unincorporated area as in need of orderly annexation and may confer
jurisdi357 N.W.2d 428 (Minn. Ct. App.
1984), the Court of Appeals held that the Board was bound by an agreement in the joint
resolution that any annexation would be subject to a referendum which would otherwise be
required by Minn. Stat. §414.031, subd. 5.3 However, that holding was subsequently
limited to situations involving incorporation of specific statutory procedures in Matter of Joint
Resolution of City of Wateitown and Town of Watertown, 375 N.V-i`.2d 582 (Minn. Ct. App.
1985), when this court held that the Board was not bound by an agreement provision requiring
consent by a majority of landowners before annexation could occur.

Thus, it seems clear, that the Board is not bound, as a matter of law, by time frames for
annexations within an orderly annexation area which may be contained in joint resolutions
pursuant to Minn. Stat. § 414.0325.

You then ask substantially the following:

QUESTION TWO

lf the Board receives an annexation ordinance enacted pursuant to Minn. Stat.
§ 4-14.033, subd. 2a, for an area covered by an orderly annexation agreement, may the
Board invalidate the ordinance where the annexation would be inconsistent with the time
frame contained in the agreement?

OPINION
We answer you question in the negative. The express language of section 414.033.
subd. 2a, quoted above clearly expresses the intent of the legislature that property which is
within an orderly annexation area established pursuant to section 414.0325 may be annexed by

ordinance if it is either owned by the city or if all the landowners petition for annexation.

3. That subdivision has since been repealed.

'l`errance A. Merritt
Page 4

Section 414.033 places no further conditions upon the annexation. In this respect,
subdivision 2a differs from subdivisions 3 and 5, which call for hearings and board evaluation
of certain ordinance annexations when timely objections are filed.

Indeed, there would seem little, if any, purpose to permitting annexation by ordinance
pursuant to section 414.033, subd. 2a, if such annexations would require satisfaction of the
provisions of section 404.0325 and would be subject to the terms of the joint resolution, in any
event.

Rather, the entire purpose of the new subdivision 2a would appear to be to allow, in
specific circumstances. summary annexation without adhering to the terms and procedures
which would otherwise be required.

It might be argued that the mention of Board approval of the ordinance in subdivisions 7
and 9 of section 414.033 implies some general discretion in the Board to refuse to approve,
thus preventing the annexation from taking effect. However, aside from the jurisdictional
requirements for accomplishing annexation by ordinance, section 414.033 does not set forth
any additional defined standards for approval of an ordinance not requiring a hearing under
subdivision 3 or 5. Nor is there any other standards or authority in section 414.033 upon
which the Board may rely to withhold approval from an ordinance which is authorized under
subdivision 2a. Thus, it appears that the “approval" authority of the Board in such
circumstances must be limited to determination whether the ordinance is in proper form and
meets the jurisdictional requirements contained in that subdivision.

We are aware of Minn. Stat. § 414.033, subd. 10, which provides:

Subd. 10. The municipal board may, at its discretion, require the city or
properly owners to furnish additional information concerning an annexation by
ordinance to inform the board about the extent to which the proposed annexation
conforms to the statutory criteria set forth in sections 414.01, subdivision l and
414.031, subdivision 4.

Terrance A. Merritt
Page 5

The exact intended purpose of this subdivision is not particularly clear. We do not believe.
however, that the intent is implicitly to empower the Board to refuse to permit ordinance
annexations which would otherwise be permitted without Board hearing upon a substantive
evaluation of the statutory factors contained in sections 414.01 or 414.031. The subdivision
itself contains no express direction or authority for the Board to deny such annexations. To so
construe subdivision 10 would, in effect, eliminate any real value to the annexation by
ordinance procedure which is generally intended to provide, in carefully defined situations, a
summary annexation procedure not dependent upon policy determinations by the Board.

It appears that subdivision lO was intended merely to permit the Board to inform itself
concerning the nature of property which is being annexed without Board hearing so that it has
a basis upon which to evaluate generally the effectiveness of the statutory procedures in
furthering the sound planning goals set forth by the legislature The purpose may also be to
enable the Board to express its views, in an advisory way, to the parties in much the same
fashion that it does in situations pursuant to section 414.0325, subd. 1, where it may review
and comment but not deny annexation/3

ln any event, subdivision 10 only addresses itself to statutory criteria contained in
sections 414.01 and 414.031. No mention is made of evaluating the ordinance in terms of the

provisions of any agreement or resolution entered pursuant to section 414.0325.

4.§@ note 2 supra.

Terrance A. Merritt
Page 6

For the foregoing reasons, it is our view that the Board is not authorized to deny
approval of an ordinance authorized by Minn. Stat. § 414.033, subd. 2a, on the grounds that it
is not in keeping with time frames set out in a prior joint resolution for orderly annexation
enacted pursuant to Minn. Stat. § 414.0325.

Very truly yours,

HUBERT l-I. HUMPHREY III
Attomey Gcneral

KENNETH E. RASCHKE JR.
Assistant Attomey General

KER: gpp